Boyce, J.,
after stating the facts above, delivered the opinion of the court:
[1] The petitioner bases her claim to the surplus proceeds in court upon the deed of conveyance from her husband made directly to her of the lands sold by the sheriff under foreclosure proceedings. It is conceded that the conveyance so made passed only an equitable estate or interest in the lands to the wife, leaving the legal title therein in the husband; but the contention is made that this court will distribute the fund, it being in court, although it may require the exercise of equity jurisdiction to do so, under the power and authority of Chapter 92, Section 2, Revised Code 1852, amended to 1893, p. 697. Counsel for the only child of the deceased resist the contention so made for the reason that *404the deed relied upon by the petitioner is void at law, and they insist that the proceeds in court, upon proper petition, should be ordered paid to the legal representative of deceased, to be disposed of according to the statute of distribution.
Money raised by a sheriff under execution process must be disposed of by him according to law; that is, he must distribute the fund to and among legal claimants according to priorities. In case of conflict of rights among such claimants, the sheriff may bring the whole, or part, of the fund into this court, under the statute, as provided by Section 4, Rule 7, of this court, to be administered by the court to and among the several claimants legally entitled thereto.
[2] The question presented by the petition, as well as by the motion to dismiss, goes to the jurisdiction of this court to hear and determine the subject matter of the claimants. ‘Unquestionably, at common law the husband and wife are so nearly one that the husband cannot directly convey the legal title in lands to his wife, but equity may uphold such a conveyance, after considering the motives, purposes and good faith of the husband. And while the conveyance relied upon by the petitioner is not of itself valid at law, and this court is without authority to give it effect, equity, considering all the circumstances, may do so. The question of the effectiveness of the deed is peculiarly one for the Court of Chancery and not for this court.
In Smith v. Simmons, et al., 2 Penn. 465, 46 Atl. 746, it was held that the duty was upon the sheriff to distribute the proceeds of a sale made by him to and among the parties legally entitled thereto.
In Gemmill v. Richardson et al., 4 Del. Ch. 599, it was held that it is not a sheriff’s duty in applying the proceeds of an execution at law to take cognizance of equities affecting the fund; that the proceeds, while in his hands, are a purely legal fund, being raised under the process of a court of law; that the sheriff, as an officer of such court, acts upon the same principle which would govern the court in administering the funds, and is bound to apply the money as the court from which the process issued would itself do; that the statute which authorizes the sheriff, in *405the case of conflicting claims upon the proceeds of an execution at law, to take the money into the Superior Court, conclusively demonstrates that his responsibility is only to legal claimants such as the court recognizes; and that equitable claims cannot be brought under the cognizance of the Superior Court.
Reference is also made to 2 Woolley, Del. Prac. Secs. 1068 and 1081.
It is obvious that the claimants in this case are not legal claimants within contemplation of the statute, and that the said proceeds were, at least, inadvertently paid into this court instead of the Court of Chancery upon proper proceedings before the Chancellor for his order directing the sheriff to pay the same into his court.
[3] We should not, in a case like this, take cognizance of the equities affecting the fund in question, notwithstanding it is now in this court, and undertake to make distribution. The sheriff is out of office and we will not annul the order permitting him to pay the money into court, but we will postpone further consideration of the petition and motion to dismiss until the main question shall have been presented to and adjudged by the Chancellor.
If the question raised should not be presented to the Chancellor before the next term of this court, we would entertain a petition to draw the fund out of court by the legal representative of the deceased.
The petition and motion to dismiss are continued to the next term of court.